1599DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.


Response to Arguments
Applicant’s amendments, filed on 12/28/2021, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant's arguments, see Page 9, filed 07/14/2021, with respect to the ART REJECTIONS have been fully considered but they are not persuasive. 

Examiner maintains that in combination with MCKINLEY, JIN at least teaches effective maintenance strategies such as preventative maintenance (PM) or condition-based maintenance (CBM) to plan just-in-time maintenance for complex equipment (See JIN Section I).  Examiner interprets at least this to meet the broadest reasonable interpreted scope of the phrase “calibration times” or “time of maintenance” for the intended result of ensuring that the test and measurement device is always in a calibrated state.  See updated REJECTIONS based on amended language.
A recitation of the intended use/result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  JIN & MCKINLEY in combination teach the broadest reasonable interpretation of processing structure that performs the functions of calculating a time of maintenance/calibration times based on service data service data that comprises internal data and external data, said external data comprising environmental data, and outputting the result to the user.  Applicant’s amendments fail to further limit the scope of the algorithm needed to perform the calculation for the intended use/result that patentably distinguish the claimed invention from the cited references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11, 13-17, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JIN ET AL. (MINIMIZE PRODUCTION LOSS IN DEVICE TESTING VIA CONDITION-BASED EQUIPMENT MAINTENANCE, IEEE, VOL. 7, NO. 4, OCTOBER 2010) (hereinafter “JIN1”) in view of MCKINLEY ET AL. (US 2016/0012707) (hereinafter “MCKINLEY”).

With respect to Claim 1, JIN1 teaches:
retrieving service data by a processing circuit of said test and measurement instrument (See Fig. 1 ATE system; See Sections I - VI), 
processing said service data internally by said processing circuit of said test and measurement instrument (See Fig. 1 ATE system; See Sections I - VI); 
See Fig. 1 ATE system; See Sections I - VI; JIN at least teaches effective maintenance strategies such as preventative maintenance (PM) or condition-based maintenance (CBM) to plan just-in-time maintenance for complex equipment (See JIN Section I).  Examiner interprets at least this to meet the broadest reasonable interpreted scope of the phrase “calibration times” or “time of maintenance” for the intended result of ensuring that the test and measurement device is always in a calibrated state. A recitation of the intended use/result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  JIN & MCKINLEY in combination teach the broadest reasonable interpretation of processing structure that performs the functions of calculating a time of maintenance/calibration times based on service data service data that comprises internal data and external data, said external data comprising environmental data, and outputting the result to the user.  Applicant’s amendments fail to further limit the scope of the algorithm needed to perform the calculation for the intended use/result that patentably distinguish the claimed invention from the cited references.),
thereby ensuring that the regular service checks are done such that the test and measurement device is always in a calibrated state as the calibration times calculated correspond to the regularly scheduled services or service checks which are necessary to keep the test and measurement device in its calibrated state, thereby avoiding that the test and measurement device See Fig. 1 ATE system; See Sections I - VI; JIN at least teaches effective maintenance strategies such as preventative maintenance (PM) or condition-based maintenance (CBM) to plan just-in-time maintenance for complex equipment (See JIN Section I).  Examiner interprets at least this to meet the broadest reasonable interpreted scope of the phrase “calibration times” or “time of maintenance” for the intended result of ensuring that the test and measurement device is always in a calibrated state. A recitation of the intended use/result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  JIN & MCKINLEY in combination teach the broadest reasonable interpretation of processing structure that performs the functions of calculating a time of maintenance/calibration times based on service data service data that comprises internal data and external data, said external data comprising environmental data, and outputting the result to the user.  Applicant’s amendments fail to further limit the scope of the algorithm needed to perform the calculation for the intended use/result that patentably distinguish the claimed invention from the cited references.),
wherein the test and measurement instrument includes one or more sensors configured to generate the internal data, a communications interface configured to receive the external data from a source external the test and measurement device, and a memory configured to store the service data (See Fig. 1 ATE system; See Sections I - VI embedded sensors).
However JIN1 is silent to the language of:
wherein said service data comprises internal data and external data, said external data comprising environmental data of said test and measurement instrument, said external data being 
automatically notifying, by the processing circuit of the test and measurement instrument, at least one of the user of said test and measurement instrument or the service personnel with regard to the upcoming service interval of the test and measurement device so that at least one of the user of said test and measurement instrument or the service personnel is notified that a service check is already due or that becomes due in the near future.
MCKINLEY further teaches:
wherein said service data comprises internal data and external data, said external data comprising environmental data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via at least one communication interface via which said test and measurement instrument is able to communicate with other units or devices (See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
automatically notifying, by the processing circuit of the test and measurement instrument, at least one of the user of said test and measurement instrument or the service personnel with regard to the upcoming service interval of the test and measurement device so that at least one of the user of said test and measurement instrument or the service personnel is notified that a service check is already due or that becomes due in the near future (See Para 0073 event trigger…frequency of maintenance…upcoming maintenance issues; See Fig. 1A).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN1 to include wherein said service data comprises internal data and external data, said external data comprising environmental data of said test and measurement instrument, said external data being gathered by said test and measurement 
One of ordinary skill in the art would have been motivated to modify JIN1 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 2, JIN1 teaches:
wherein 
said service data comprises information for predictive servicing of said test and measurement instrument (See Fig. 1 ATE system; See Sections I - VI).  

With respect to Claim 4, JIN1 teaches:
wherein 
said internal data comprises internal measurement data of said test and measurement instrument (See Fig. 1 ATE system; See Sections I - VI).  

With respect to Claim 5, JIN1 teaches:
wherein 
See Fig. 1 ATE system; See Sections I - VI).  

With respect to Claim 6, JIN1 teaches:
wherein 
said internal data comprises data of an internal calibration record (See Fig. 1 ATE system; See Sections I - VI).  

With respect to Claim 7, JIN1 teaches all the limitations of claims 1, 3.
However JIN1 is silent to the language of:
wherein 
said external data comprises data retrieved via the internet.
MCKINLEY further teaches:
wherein 
said external data comprises data retrieved via the internet (See Fig. 1A Network).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN1 to include wherein said external data comprises data retrieved via the internet.
One of ordinary skill in the art would have been motivated to modify JIN1 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 8, MCKINLEY further teaches:
wherein 
said data retrieved via the internet comprises data of a previous calibration record (See Para 0073 historical profile) .  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN1 to include wherein said data retrieved via the internet comprises data of a previous calibration record.
One of ordinary skill in the art would have been motivated to modify JIN1 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 9, MCKINLEY further teaches:
wherein 
said data retrieved via the internet comprises data received from other test and measurement instruments of the same kind (See Fig. 1A).   
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN1 to include wherein said data retrieved via the internet comprises data received from other test and measurement instruments of the same kind.
One of ordinary skill in the art would have been motivated to modify JIN1 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

Claim 11, MCKINLEY further teaches:
wherein 
said environmental data comprises weather information based on the geographic location of said test and measurement instrument (See Para 0081 temperatures…outdoors location…environments…).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN1 to include wherein said environmental data comprises weather information based on the geographic location of said test and measurement instrument.
One of ordinary skill in the art would have been motivated to modify JIN1 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 13, JIN1 teaches all the limitations of claim 1. 
However JIN1 is silent to the language of:
wherein 
an information of said test and measurement instrument is forwarded when notifying said intended person.
MCKINLEY further teaches:
wherein 
an information of said test and measurement instrument is forwarded when notifying said intended person (See Para 0073 event trigger…frequency of maintenance…upcoming maintenance issues; See Fig. 1A).

One of ordinary skill in the art would have been motivated to modify JIN1 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 14, JIN1 teaches all the limitations of claim 1. 
However JIN1 is silent to the language of:
wherein 
a notification is outputted about at least one of an upcoming service and a service already due.
MCKINLEY further teaches:
wherein 
a notification is outputted about at least one of an upcoming service and a service already due (See Para 0073 event trigger…frequency of maintenance…upcoming maintenance issues; See Fig. 1A).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN1 to include wherein a notification is outputted about at least one of an upcoming service and a service already due.
One of ordinary skill in the art would have been motivated to modify JIN1 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 15, MCKINLEY further teaches:
wherein 
said notification is outputted by at least one of a graphic displayed, a light signal emitted, a sound generated, a message sent, or an information displayed on an end device of the intended person (See Para 0073 event trigger…frequency of maintenance…upcoming maintenance issues; See Fig. 1A).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN1 to include wherein said notification is outputted by at least one of a graphic displayed, a light signal emitted, a sound generated, a message sent, or an information displayed on an end device of the intended person.
One of ordinary skill in the art would have been motivated to modify JIN1 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 16, JIN1 teaches all the limitations of claim 1. 
However JIN1 is silent to the language of:
wherein 
a threshold value is provided, wherein said notification is outputted when said threshold value is at least one of reached or exceeded.
MCKINLEY further teaches:
wherein 
See Para 0069, 0078 exceeding a threshold).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN1 to include wherein a threshold value is provided, wherein said notification is outputted when said threshold value is at least one of reached or exceeded.
One of ordinary skill in the art would have been motivated to modify JIN1 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 17, JIN1 teaches:
a housing (See Fig. 1 ATE system; See Sections I - VI); and
an active service check calculation unit that is configured to calculate calibration times for the test and measurement device automatically, the active service check calculation unit housed in the housing, wherein the active service check calculation unit comprises a processing circuit that is configured, automatically, to (See Fig. 1 ATE system; See Sections I - VI):
retrieve the service data (See Fig. 1 ATE system; See Sections I - VI);
process said retrieved service data (See Fig. 1 ATE system; See Sections I - VI); and
calculate the calibration times automatically based on said retrieved service data, such that neither a user nor a service personal has to calculate an upcoming service interval manually, wherein the service interval corresponds to a scheduled service that should take place regularly in or der to keep the test and measurement device in its calibrated state, thereby ensuring that the test and measurement device is always in the calibrated state as the calibration times calculated See Fig. 1 ATE system; See Sections I - VI; JIN at least teaches effective maintenance strategies such as preventative maintenance (PM) or condition-based maintenance (CBM) to plan just-in-time maintenance for complex equipment (See JIN Section I).  Examiner interprets at least this to meet the broadest reasonable interpreted scope of the phrase “calibration times” or “time of maintenance” for the intended result of ensuring that the test and measurement device is always in a calibrated state. A recitation of the intended use/result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  JIN & MCKINLEY in combination teach the broadest reasonable interpretation of processing structure that performs the functions of calculating a time of maintenance/calibration times based on service data service data that comprises internal data and external data, said external data comprising environmental data, and outputting the result to the user.  Applicant’s amendments fail to further limit the scope of the algorithm needed to perform the calculation for the intended use/result that patentably distinguish the claimed invention from the cited references.),
wherein every component used for calculating the calibration times are housed in the housing of the test and measurement instrument (See Fig. 1 ATE system; See Sections I - VI), and
wherein the internal service data includes internal measurement data, and wherein the test and measurement instrument further comprises (See Fig. 1 ATE system; See Sections I - VI embedded sensors):
one or more sensors housed in the housing , the one or more sensors configured to generate the internal measurement data (See Fig. 1 ATE system; See Sections I - VI embedded sensors);
See Fig. 1 ATE system; See Sections I - VI embedded sensors); and
a memory configured to store the service data (See Fig. 1 ATE system; See Sections I - VI embedded sensors). 
However JIN1 is silent to the language of:
at least one communication interface;
wherein said service data comprises internal data and external data, said external data comprising environment data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via the at least one communication interface by which said test and measurement instrument is able to communicate with other units or devices.
MCKINLEY further teaches:
at least one communication interface (See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
wherein said service data comprises internal data and external data, said external data comprising environment data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via the at least one communication interface by which said test and measurement instrument is able to communicate with other units or devices (See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN1 to include at least one communication interface; wherein said service data comprises internal data and external data, said external data comprising environment data of said test and measurement instrument, said external data being 
One of ordinary skill in the art would have been motivated to modify JIN1 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 20, JIN1 teaches:
retrieving service data by a processing circuit of said test and measurement instrument (See Fig. 1 ATE system; See Sections I - VI); 
processing said service data internally by said test and measurement instrument (See Fig. 1 ATE system; See Sections I - VI); 
calculating calibration times automatically based on said service data retrieved by said processing circuit of said test and measurement device such that a regularly service check is done, thereby ensuring that the test and measurement instrument is always in a calibrated state while automatically calculating the calibration times of the test and measurement instrument which are different to repairs of fault electronic components (See Fig. 1 ATE system; See Sections I - VI; JIN at least teaches effective maintenance strategies such as preventative maintenance (PM) or condition-based maintenance (CBM) to plan just-in-time maintenance for complex equipment (See JIN Section I).  Examiner interprets at least this to meet the broadest reasonable interpreted scope of the phrase “calibration times” or “time of maintenance” for the intended result of ensuring that the test and measurement device is always in a calibrated state. A recitation of the intended use/result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior 
thereby ensuring that the test and measurement device is always in a calibrated state as the calibration times calculated correspond to the regularly scheduled services or service checks which are necessary to keep the test and measurement device in its calibrated state (See Fig. 1 ATE system; See Sections I - VI; JIN at least teaches effective maintenance strategies such as preventative maintenance (PM) or condition-based maintenance (CBM) to plan just-in-time maintenance for complex equipment (See JIN Section I).  Examiner interprets at least this to meet the broadest reasonable interpreted scope of the phrase “calibration times” or “time of maintenance” for the intended result of ensuring that the test and measurement device is always in a calibrated state. A recitation of the intended use/result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  JIN & MCKINLEY in combination teach the broadest reasonable interpretation of processing structure that performs the functions of calculating a time of maintenance/calibration times based on service data service data that comprises internal data and external data, said external data comprising environmental data, and outputting the result to the user.  Applicant’s amendments fail to further limit the scope of the 
wherein the test and measurement instrument includes one or more sensors configured to generate the internal data, a communications interface configured to receive the external data from a source external the test and measurement device, and a memory configured to store the service data (See Fig. 1 ATE system; See Sections I - VI embedded sensors).
However JIN1 is silent to the language of:
at least one communication interface;
wherein said service data comprises internal data and external data, said external data comprising environmental data of said test and measurement device, said external data being gathered by said test and measurement device via at least one communication interface by which said test and measurement device is enabled to communicate with other units or devices.
MCKINLEY further teaches:
at least one communication interface (See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
wherein said service data comprises internal data and external data, said external data comprising environmental data of said test and measurement device, said external data being gathered by said test and measurement device via at least one communication interface by which said test and measurement device is enabled to communicate with other units or devices (See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN1 to include at least one communication interface; wherein said service data comprises internal data and external data, said external data 
One of ordinary skill in the art would have been motivated to modify JIN1 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

Claims 1, 2, 4-9, 11, 13-17, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JIN ET AL. (JIN ET AL., RELIABILITY PROGNOSTICS FOR ELECTRONICS VIA BUILT-IN DIAGNOSTIC TOOLS, IEEE, 978-1-4244-8856-8/11, 2011) (hereinafter “JIN2”) in view of MCKINLEY ET AL. (US 2016/0012707) (hereinafter “MCKINLEY”).

With respect to Claim 1, JIN2 teaches:
retrieving service data by a processing circuit of said test and measurement instrument (See Sections 1 - 6), 
processing said service data internally by said processing circuit of said test and measurement instrument (See Sections 1 - 6); 
automatically calculating, by said test and measurement instrument, calibration times based on said service data retrieved such that neither a user nor a service personnel has to calculate an upcoming service interval manually, wherein the service interval corresponds to a scheduled service that should take place regularly in order to keep the test and measurement device in its calibrated state (See Sections 1 - 6; Examiner interprets at least this to meet the broadest reasonable interpreted scope of the phrase “calibration times” or “time of maintenance” for the intended result 
thereby ensuring that the regular service checks are done such that the test and measurement device is always in a calibrated state as the calibration times calculated correspond to the regularly scheduled services or service checks which are necessary to keep the test and measurement device in its calibrated state, thereby avoiding that the test and measurement device is used for testing purposes even though it is out of calibration or its calibration has expired (See Sections 1 - 6; Examiner interprets at least this to meet the broadest reasonable interpreted scope of the phrase “calibration times” or “time of maintenance” for the intended result of ensuring that the test and measurement device is always in a calibrated state. A recitation of the intended use/result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use/result, then it meets the claim.),
wherein the test and measurement instrument includes one or more sensors configured to generate the internal data, a communications interface configured to receive the external data from a source external the test and measurement device, and a memory configured to store the service data (See Sections 1 - 6).
However JIN2 is silent to the language of:

automatically notifying, by the processing circuit of the test and measurement instrument, at least one of the user of said test and measurement instrument or the service personnel with regard to the upcoming service interval of the test and measurement device so that at least one of the user of said test and measurement instrument or the service personnel is notified that a service check is already due or that becomes due in the near future.
MCKINLEY further teaches:
wherein said service data comprises internal data and external data, said external data comprising environmental data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via at least one communication interface via which said test and measurement instrument is able to communicate with other units or devices (See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
automatically notifying, by the processing circuit of the test and measurement instrument, at least one of the user of said test and measurement instrument or the service personnel with regard to the upcoming service interval of the test and measurement device so that at least one of the user of said test and measurement instrument or the service personnel is notified that a service check is already due or that becomes due in the near future (See Para 0073 event trigger…frequency of maintenance…upcoming maintenance issues; See Fig. 1A).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN2 to include wherein said service data comprises 
One of ordinary skill in the art would have been motivated to modify JIN2 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 2, JIN2 teaches:
wherein 
said service data comprises information for predictive servicing of said test and measurement instrument (See Sections 1 - 6).  

With respect to Claim 4, JIN2 teaches:
wherein 
said internal data comprises internal measurement data of said test and measurement instrument (See Sections 1 - 6).  

Claim 5, JIN2 teaches:
wherein 
said internal measurement data comprises data related to at least one of movements of said test and measurement instrument, power on and power off cycles, idle time, usage time, expected lifetime, number of failed self alignments, or temperature profiles (See Sections 1 - 6).  

With respect to Claim 6, JIN2 teaches:
wherein 
said internal data comprises data of an internal calibration record (See Sections 1 - 6).  

With respect to Claim 7, JIN2 teaches all the limitations of claims 1, 3.
However JIN2 is silent to the language of:
wherein 
said external data comprises data retrieved via the internet.
MCKINLEY further teaches:
wherein 
said external data comprises data retrieved via the internet (See Fig. 1A Network).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN2 to include wherein said external data comprises data retrieved via the internet.
One of ordinary skill in the art would have been motivated to modify JIN2 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 8, MCKINLEY further teaches:
wherein 
said data retrieved via the internet comprises data of a previous calibration record (See Para 0073 historical profile) .  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN2 to include wherein said data retrieved via the internet comprises data of a previous calibration record.
One of ordinary skill in the art would have been motivated to modify JIN2 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 9, MCKINLEY further teaches:
wherein 
said data retrieved via the internet comprises data received from other test and measurement instruments of the same kind (See Fig. 1A).   
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN2 to include wherein said data retrieved via the internet comprises data received from other test and measurement instruments of the same kind.
One of ordinary skill in the art would have been motivated to modify JIN2 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

Claim 11, MCKINLEY further teaches:
wherein 
said environmental data comprises weather information based on the geographic location of said test and measurement instrument (See Para 0081 temperatures…outdoors location…environments…).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN2 to include wherein said environmental data comprises weather information based on the geographic location of said test and measurement instrument.
One of ordinary skill in the art would have been motivated to modify JIN2 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 13, JIN2 teaches all the limitations of claim 1. 
However JIN2 is silent to the language of:
wherein 
an information of said test and measurement instrument is forwarded when notifying said intended person.
MCKINLEY further teaches:
wherein 
an information of said test and measurement instrument is forwarded when notifying said intended person (See Para 0073 event trigger…frequency of maintenance…upcoming maintenance issues; See Fig. 1A).

One of ordinary skill in the art would have been motivated to modify JIN2 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 14, JIN2 teaches all the limitations of claim 1. 
However JIN2 is silent to the language of:
wherein 
a notification is outputted about at least one of an upcoming service and a service already due.
MCKINLEY further teaches:
wherein 
a notification is outputted about at least one of an upcoming service and a service already due (See Para 0073 event trigger…frequency of maintenance…upcoming maintenance issues; See Fig. 1A).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN2 to include wherein a notification is outputted about at least one of an upcoming service and a service already due.
One of ordinary skill in the art would have been motivated to modify JIN2 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 15, MCKINLEY further teaches:
wherein 
said notification is outputted by at least one of a graphic displayed, a light signal emitted, a sound generated, a message sent, or an information displayed on an end device of the intended person (See Para 0073 event trigger…frequency of maintenance…upcoming maintenance issues; See Fig. 1A).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN2 to include wherein said notification is outputted by at least one of a graphic displayed, a light signal emitted, a sound generated, a message sent, or an information displayed on an end device of the intended person.
One of ordinary skill in the art would have been motivated to modify JIN2 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 16, JIN2 teaches all the limitations of claim 1. 
However JIN2 is silent to the language of:
wherein 
a threshold value is provided, wherein said notification is outputted when said threshold value is at least one of reached or exceeded.
MCKINLEY further teaches:
wherein 
See Para 0069, 0078 exceeding a threshold).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN2 to include wherein a threshold value is provided, wherein said notification is outputted when said threshold value is at least one of reached or exceeded.
One of ordinary skill in the art would have been motivated to modify JIN2 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 17, JIN2 teaches:
a housing (See Sections 1 - 6); and
an active service check calculation unit that is configured to calculate calibration times for the test and measurement device automatically, the active service check calculation unit housed in the housing, wherein the active service check calculation unit comprises a processing circuit that is configured, automatically, to (See Sections 1 - 6):
retrieve the service data (See Sections 1 - 6);
process said retrieved service data (See Sections 1 - 6); and
calculate the calibration times automatically based on said retrieved service data, such that neither a user nor a service personal has to calculate an upcoming service interval manually, wherein the service interval corresponds to a scheduled service that should take place regularly in or der to keep the test and measurement device in its calibrated state, thereby ensuring that the test and measurement device is always in the calibrated state as the calibration times calculated See Sections 1 - 6; Examiner interprets at least this to meet the broadest reasonable interpreted scope of the phrase “calibration times” or “time of maintenance” for the intended result of ensuring that the test and measurement device is always in a calibrated state. A recitation of the intended use/result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use/result, then it meets the claim.),
wherein every component used for calculating the calibration times are housed in the housing of the test and measurement instrument (See Sections 1 - 6), and
wherein the internal service data includes internal measurement data, and wherein the test and measurement instrument further comprises (See Sections 1 - 6):
one or more sensors housed in the housing , the one or more sensors configured to generate the internal measurement data (See Sections 1 - 6);
a communications interface housed in the housing and configured to receive the external data from a source external the test and measurement device (See Sections 1 - 6); and
a memory configured to store the service data (See Sections 1 - 6). 
However JIN2 is silent to the language of:
at least one communication interface;
wherein said service data comprises internal data and external data, said external data comprising environment data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via the at least one communication interface by which said test and measurement instrument is able to communicate with other units or devices.

at least one communication interface (See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
wherein said service data comprises internal data and external data, said external data comprising environment data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via the at least one communication interface by which said test and measurement instrument is able to communicate with other units or devices (See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN2 to include at least one communication interface; wherein said service data comprises internal data and external data, said external data comprising environment data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via the at least one communication interface by which said test and measurement instrument is able to communicate with other units or devices.
One of ordinary skill in the art would have been motivated to modify JIN2 because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 20, JIN2 teaches:
retrieving service data by a processing circuit of said test and measurement instrument (See Sections 1 - 6); 
processing said service data internally by said test and measurement instrument (See Sections 1 - 6); 
See Sections 1 - 6; Examiner interprets at least this to meet the broadest reasonable interpreted scope of the phrase “calibration times” or “time of maintenance” for the intended result of ensuring that the test and measurement device is always in a calibrated state. A recitation of the intended use/result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use/result, then it meets the claim.),
thereby ensuring that the test and measurement device is always in a calibrated state as the calibration times calculated correspond to the regularly scheduled services or service checks which are necessary to keep the test and measurement device in its calibrated state (See Sections 1 - 6; Examiner interprets at least this to meet the broadest reasonable interpreted scope of the phrase “calibration times” or “time of maintenance” for the intended result of ensuring that the test and measurement device is always in a calibrated state. A recitation of the intended use/result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use/result, then it meets the claim.)
wherein the test and measurement instrument includes one or more sensors configured to generate the internal data, a communications interface configured to receive the external data from See Sections 1 - 6).
However JIN2 is silent to the language of:
at least one communication interface;
wherein said service data comprises internal data and external data, said external data comprising environmental data of said test and measurement device, said external data being gathered by said test and measurement device via at least one communication interface by which said test and measurement device is enabled to communicate with other units or devices.
MCKINLEY further teaches:
at least one communication interface (See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
wherein said service data comprises internal data and external data, said external data comprising environmental data of said test and measurement device, said external data being gathered by said test and measurement device via at least one communication interface by which said test and measurement device is enabled to communicate with other units or devices (See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN2 to include at least one communication interface; wherein said service data comprises internal data and external data, said external data comprising environment data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via the at least one communication interface by which said test and measurement instrument is able to communicate with other units or devices.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864